UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 30, 2012 GraphOn Corporation (Exact name of Registrant as specified in its charter) Delaware (State of incorporation) 0-21683 (Commission File No.) 13-3899021 (IRS Employer Identification No.) 1901 S. Bascom Avenue, Suite 660 Campbell, CA 95008 (Address of principal executive offices) Registrant’s telephone number:(800) 472-7466 5400 Soquel Avenue, Suite A-2 Santa Cruz, CA 95062 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 30, 2012, we relocated our principal executive offices to 1901 S. Bascom Avenue, Suite 660, Campbell, CA 95008. Our telephone number (1-800-472-7466) remains the same. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 12, 2012 GRAPHON CORPORATION By: /s/ Robert Dixon Name:Robert Dixon Title:Interim Chief Financial Officer
